EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Ellsworth on June 29, 2022.

The application has been amended as follows: 
	Cancel Claims 19 – 20.


The following is an examiner’s statement of reasons for allowance: The prior art of record discloses a skin panel but does not disclose a skin panel configured for attachment to an aircraft structure, the skin panel comprising a peripheral edge surface being a continuous, smooth surface entirely around the skin panel and an outer surface on the skin panel, the outer surface being entirely surrounded by the peripheral edge surface, the outer surface being a continuous surface within the peripheral edge surface, and an inner surface on the skin panel, the inner surface being entirely surrounded by the peripheral edge surface, the inner surface being a continuous surface within the peripheral edge surface, the inner surface being opposite the outer surface on the skin panel, the inner surface being configured for attachment to an aircraft structure, and a plurality of cavities inside the skin panel, the plurality of cavities being between and spaced apart from the outer surface and the inner surface and surrounded by and spaced apart from the peripheral edge surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782